Citation Nr: 0519098	
Decision Date: 07/14/05    Archive Date: 07/20/05

DOCKET NO.  04-44 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to a higher initial rating for chronic maxillary 
sinusitis with nasoseptal deformity, rated as noncompensably 
disabling from February 18, 2000, and as 10 percent disabling 
from May 23, 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Michael Martin, Counsel

INTRODUCTION

The veteran had active service from June 1962 to June 1965.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Cheyenne, Wyoming, Regional Office 
(RO).  In a decision of July 2000, the RO granted service 
connection for chronic maxillary sinusitis with nasoseptal 
deformity, and assigned a noncompensable rating effective 
from February 18, 2000.  Subsequently, in a decision of 
December 2002, the RO increased that rating to 10 percent, 
effective from May 23, 2000.  A hearing was held before the 
undersigned Veterans Law Judge in January 2005. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, is applicable to all claims 
filed on or after the date of its enactment, November 9, 
2000, or filed before and not yet final as of that date.  
This law eliminated the requirement of a well-grounded claim, 
and redefined the obligations of VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and which portion of any 
such information or evidence is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  38 U.S.C.A. §§ 5102 and 5103.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  See also Charles v. Principi, 16 Vet. App. 370 
(2002).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A.

VA has promulgated revised regulations to implement these 
changes in the law.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The intended effect of these regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

Upon receipt of a substantially complete application for 
benefits, VA will make reasonable efforts to help a claimant 
obtain evidence necessary to substantiate the claim.  VA will 
make reasonable efforts to obtain relevant records not in the 
custody of a Federal department or agency, to include records 
from State or local governments, private medical care 
providers, current or former employers, and other non-Federal 
governmental sources.  Such reasonable efforts will generally 
consist of an initial request for the records and, if the 
records are not received, at least one follow-up request.  A 
follow-up request is not required if a response to the 
initial request indicates that the records sought do not 
exist or that a follow-up request for the records would be 
futile.  If VA receives information showing that subsequent 
requests to this or another custodian could result in 
obtaining the records sought, then reasonable efforts will 
include an initial request and, if the records are not 
received, at least one follow-up request to the new source or 
an additional request to the original source.  38 C.F.R. 
§ 3.159.  

VA will make as many requests as are necessary to obtain 
relevant records from a Federal department or agency.  These 
records include but are not limited to military records, 
including service medical records; medical and other records 
from VA medical facilities; records from non-VA facilities 
providing examination or treatment at VA expense; and records 
from other Federal agencies, such as the Social Security 
Administration.  VA will end its efforts to obtain records 
from a Federal department or agency only if VA concludes that 
the records sought do not exist or that further efforts to 
obtain those records would be futile.  Cases in which VA may 
conclude that no further efforts are required include those 
in which the Federal department or agency advises VA that the 
requested records do not exist or the custodian does not have 
them.  38 C.F.R. § 3.159.  

The Board finds that VA has not yet met its duties under the 
VCAA.  In this regard, the Board notes that during the 
hearing held in January 2005, the veteran testified that he 
had been receiving medical treatment for sinusitis from a new 
health care provider during the course of the previous year.  
He made a reference to seeing his wife's physician, and also 
to receiving treatment from Cheyenne Medical Specialists.  
Records from those health care providers have not been 
presented or secured.  As the treatment of his sinusitis is a 
central question in the appeal, the records must be obtained 
for review.

In addition, the veteran testified that he would be willing 
to report for another VA examination if needed.  The VCAA 
requires that VA afford a veteran a medical examination or 
obtain a medical opinion when necessary to make a decision on 
the claim.  See 38 U.S.C.A. § 5103A(d).  When the medical 
evidence is not adequate, the VA must supplement the record 
by seeking an advisory opinion or ordering another 
examination.  See Littke v. Derwinski, 1 Vet. App. 90 (1991).  
The Board finds that another VA examination is required for 
proper evaluation of the claim for a higher rating for 
sinusitis as the most recent examination was conducted almost 
three years ago in October 2002.  That examination is too old 
to allow proper evaluation of the current severity of the 
disorder.  

Accordingly, to ensure full compliance with due process 
requirements, this case is REMANDED to the RO via the Appeals 
Management Center for the following development:

1.  The RO should obtain all recent 
medical treatment records from the VA and 
private facilities pertaining to 
treatment for sinusitis.

2.  The veteran should be afforded an 
examination to determine the current 
severity of his service-connected 
sinusitis.  Any appropriate X-rays or 
other studies should be performed and the 
interpretations should be associated with 
the claims file.  The examiner should 
describe all manifestations of current 
disability due to the service-connected 
disorder in detail, to include the 
frequency and severity of episodes of 
sinusitis.  The report should contain all 
information necessary to rate the 
disorder under Diagnostic Codes 6502 
and/or Diagnostic Code 6513.  It should 
be noted whether the objective clinical 
evidence is consistent with the severity 
and frequency of symptoms reported by the 
veteran.  A complete rationale should be 
provided for all opinions offered.  The 
claims file should be provided to the 
examiner prior to the examination and it 
is requested that the examiner indicate 
in the examination report if the 
veteran's medical records were reviewed.  

3.  Thereafter, the RO should 
readjudicate the appellant's claim.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




